MEMORANDUM OF DECISION.
The defendants, Richard Paul and Charles Smith, appeal from their convictions of burglary (17-A M.R.S.A. § 401 (1983 & Supp.1987)) and theft (17-A M.R.S. A. § 353 (1983)) following a jury trial in Superior Court (Penobscot County). Contrary to their contentions on appeal, we conclude that the trial court acted within the limits of its discretion in its ruling as to the prior convictions that were admissible under M.R.Evid. 609(a), State v. Gervais, 394 A.2d 1183, 1187 (Me.1978); that the trial court did not err in excluding defendants’ proffer of the details of their prior convictions, see State v. Chase, 490 A.2d 208, 210 (Me.1985); State v. Carmichael, 395 A.2d 826, 828 (Me.1978); and that, viewing the evidence in the light most favorable to the State, the jury could rationally have found beyond a reasonable doubt the essential elements of the offenses charged. State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.